Citation Nr: 1804423	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for right inguinal hernia residuals, to include a post-surgical scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran served on active service from July 1996 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This issue was before the Board in June 2017 at which time it was remanded for additional evidentiary development.  The Board finds that there has been substantial compliance with the previous remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that following the issuance of the December 2017 Supplemental Statement of the Case, the Veteran provided additional private treatment records regarding his service-connected inguinal hernia.  However, a Supplemental Statement of the Case has not been issued and the Veteran has not submitted a waiver of the AOJ's initial consideration.  As such, remand is required.

The Board notes that in the December 2017 private treatment record provided by the Veteran, the physician determined that the Veteran's report of pain could indicate a possible early recurrent inguinal hernia.  The Veteran was advised to follow-up in 1 week to discuss results and repair of the possible hernia.  Records regarding the follow-up visit have not been associated with the claims file.  On remand outstanding private treatment records must be obtained. 

The Board observes that the Veteran was provided a VA examination in August 2017 at which time right inguinal hernia residuals with scar and post-herniorrhaphy pain syndrome were assessed.  The examiner determined that the diagnosed post-herniorrhaphy pain syndrome is a complication of the herniorrhaphy.  In the December 2017 Supplemental Statement of the Case, the AOJ denied entitlement to compensable rating for the Veteran's right inguinal hernia residuals finding that the scar was not painful.  However, the AOJ did not consider whether a separate rating is warranted for the diagnosed post-herniorrhaphy pain syndrome.  Such determination must be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right inguinal hernia residuals.  After obtaining any necessary information and authorization from the Veteran, the AOJ should undertake the necessary efforts to obtain any additional private medical records pertinent to the Veteran's claim, to include records regarding the follow-up visit for the December 2017 appointment.

2.  If the medical records show recurrent inguinal hernia, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of inguinal hernia.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of right inguinal hernia, to include post-herniorrhaphy pain syndrome.

The examiner should note if the Veteran has postoperative recurrent inguinal hernia, which is readily reducible, and well supported by truss or belt; a small inguinal hernia, which is postoperative recurrent, or is unoperated irremediable, and not well supported by truss, or not readily reducible; or a large inguinal hernia, which is postoperative recurrent, that is not well-supported under ordinary conditions and not readily reducible, when considered inoperable.

3.  Regardless of whether an examination is scheduled, the AOJ should determine whether a separate rating for any residual of the Veteran's right inguinal hernia, to include post-herniorrhaphy pain syndrome, is warranted under the diagnostic criteria for inguinal hernia or by analogy under another diagnostic code.  

4.  After the above development is completed, the AOJ should readjudicate the claim on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




